Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-3, 7 and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12 and 17 of copending Application No. 15/769,220 (hereafter ‘220) in view of O’Brien et al. (US 2004/0035183, hereafter O’Brien) 
With respect to claim 1, claim 11 of ‘220 teaches a chromatography system comprising: a first co-solvent source in fluid communication with a first mixer; a second co-solvent source and a sample source in fluid communication with a second mixer; a mobile phase source configured to provide mobile phase to the first and second mixers; a sample loop; a chromatography column; and a valve, the valve having a plurality of discrete positions forming different fluidic connections including (i) a first position in which the first mixer is in fluid communication with the chromatography column and the second mixer is in fluid communication with the sample loop and (ii) a second position in which the first mixer is in fluid communication with the sample loop and the sample loop is in fluid communication with the chromatography column.
‘220 does not teach the system comprising a strainer to minimize precipitation of sample in mobile phase, the sample loop positioned downstream and in fluid communication with the strainer.

Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the structure of ‘220 to include a strainer, as taught by O’Brien, in order to prevent damage to the system from precipitated particles.
With respect to claim 2, claim 12 of ‘220 teaches the second co-solvent source and sample source are combined to form a feed solution.
With respect to claim 3, claim 17 of ‘220 teaches the mobile phase comprises CO2.
	With respect to claim 7, claim 11 of ‘220, as modified by O’Brien, teaches a strainer monitoring system to detect clogging therein.
	With respect to claim 9, claim 11 of ‘220, as modified by O’Brien, teaches the strainer monitoring system comprises a pressure monitor.
This is a provisional nonstatutory double patenting rejection.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwyn et al. (US 4,836,038) in view of Petro et al. (US 2006/0054543) 
With respect to claim 13, Baldwyn teaches a method of increasing solubility of a sample in a chromatographic mixed solution; the method comprising: pressurizing a first flow path (60 to 74 to 76) through a valve (36) to a chromatography column with a first mixture, the first mixture comprising a co-solvent (col. 8, lines 30-43, Fig. 4); pressurizing a second flow path (20 to 24 to 22 to 95 to 70) through the valve (36) to a sample loop (58) with a second mixture, the second mixture comprising the sample (col. 8, lines 44-54, Fig. 4); and actuating the valve to introduce the second mixture in the sample loop into the chromatography column. (col. 8, lines 55-68, Fig. 5)
Baldwyn does not teach first mixture comprising a mobile phase, filtering a second flow path, or the second mixture comprises mobile phase and a co-solvent.
Petro teaches a method comprising using a first mixture comprising a mobile phase and a co-solvent (par. 64, 73, Fig. 3) filtering a second flow path (par. 104), and a second mixture comprising a mobile phase and a co-solvent. (par. 64, 72, Fig. 3)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Baldwyn to include mixtures and filtering, as taught by Petro, in order to produce more accurate results.
With respect to claim 14, although Baldwyn, as modified by Petro, does not explicitly teach the mobile phase comprises CO2, this is a commonly used mobile phase substance and therefore would have been obvious to one having ordinary skill in the art in order to perform the method using standard components.

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baldwyn in view of Petro, as applied to claims 13-14 above, and further in view of O’Brien et al. (US 2004/0035183, hereafter O’Brien)
With respect to claim 15, Baldwyn, as modified by Petro, teaches all that is claimed, as in the above rejection, except monitoring for filter failure or decreased performance.
	O’Brien teaches a method comprising passing a chromatographic solution through a filter and monitoring for filter failure or decreased performance. (par. 168)
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the method of Baldwyn to include filter monitoring, as taught by O’Brien, in order to prevent decreased performance of the system because of filter clogging.
	With respect to claim 16, although Baldwyn, as modified by Petro and O’Brien, does not explicitly teach that monitoring comprises a turbidity check, this is a common variable for indicating filter performance and therefore would have been obvious to one having ordinary skill in the art at the time the invention was filed in order to indicate the performance of the filter. 
	With respect to claim 17, Baldwyn, as modified by Petro and O’Brien, teaches monitoring comprises detecting a rise in pressure (par. 168). Although they do not teach the monitored pressure is in a co-solvent pump, this would have been an obvious location to monitor the pressure in order to indicate the performance of the filter.
	With respect to claim 18, although Baldwyn, as modified by Petro and O’Brien, does not explicitly teach activating a by-pass of the second flow path upon a detection of filter failure or decreased performance, this is a common method of resolving a filter failure and therefore would have been obvious to one having ordinary skill in the art at the time of the invention in order to minimize the negative impacts of a failed filter.
	With respect to claims 19-20, although Baldwyn, as modified by Petro and O’Brien, does not explicitly teach regeneration of a clogged filter after detection of filter failure or decreased performance and recycling of sample removed from regeneration, this is a common method of resolving a filter failure and therefore would have been obvious to one having ordinary skill in the art at the time of the invention in order to be able to continue proper functioning of the system.

Response to Arguments
Applicant's arguments filed December 10, 2020 have been fully considered but they are not persuasive.
In response to applicant’s arguments regarding the double patenting rejection, as noted in the communication mailed October 15, 2020, a complete response to a nonstatutory double patenting rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321. In this case, applicant has presented arguments which do not show that the claims subject to the rejection are patentably distinct from the reference claims and therefore, applicant’s filed action is still technically non-responsive. In the interest of furthering prosecution, the examiner has responded to the outstanding office action, however, any further response must satisfy the legal requirements of a response to the double patenting rejection in order to be considered. 
With regard to applicant’s argument that the rejection does not address the features of a sample source in fluid communication with a second mixer in claim 1, the cited claim 11 of the reference application clearly recites “a second co-solvent source in fluid communication with a second mixer” so it is unclear how this fails to address the claimed feature.
In response to applicant’s argument that Petro does not teach pressurizing and filtering a second flow path through a valve to the chromatography column, as Petro only discloses filtering as an optional, preliminary, non-chromatographic separation, applicant’s argument is not persuasive. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jill E Culler whose telephone number is (571)272-2159.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JILL E CULLER/Primary Examiner, Art Unit 2853